Citation Nr: 0304666	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for pain in the left 
leg.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the period from October 1, 1996 to January 31, 
2002, and in excess of 20 percent for the period from 
February 1, 2002, for degenerative joint disease of the left 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1971 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of a left knee injury, and assigned a 10 percent 
evaluation.  The veteran has perfected a timely 
administrative appeal, which challenges the assignment of the 
10 percent rating.

During the course of this appeal, the veteran initiated 
several claims for entitlement to service connection for 
disabilities claimed as undiagnosed illnesses resulting from 
military service in the Gulf War.  In a June 1999 rating 
decision, the RO denied those claims, and the veteran did not 
thereafter perfect an appeal.  

In a January 1999 rating action, the RO changed the schedular 
criteria for the veteran's left knee disability from 
diagnostic code 5257, to the hyphenated diagnostic codes of 
5010-5261, for arthritis, as contemplated by limitation of 
motion.  In the same rating action, the RO granted service 
connection for both elbows as being directly related to 
military service.  In the decision section of the rating 
action, the RO indicated that service connection for 
degenerative joint disease of the bilateral elbows was 
granted with an evaluation of zero percent, effective from 
October 1, 1996.  Notably, however, when the RO listed the 
veteran's service connected disabilities on the January 1999 
rating sheet, it combined the ratings for degenerative joint 
disease of the left knee and of the bilateral elbows under 
hyphenated diagnostic codes 5010-5261, and assigned a 10 
percent evaluation, effective from October 1, 1996.  In a 
September 2002 rating decision, the RO assigned the veteran a 
separate compensable rating for his degenerative joint 
disease of the left knee, with a 10 percent evaluation 
effective from October 1, 1996, and with a 20 percent 
evaluation effective from February 1, 2002. 

By that same rating decision, the RO also assigned the 
veteran separate non-compensable ratings for his degenerative 
joint disease of the left and right elbow.  Given the 
previous January 1999 combined ratings for both the veteran's 
left knee and bilateral elbow disabilities, the Board 
observes that it is well to clarify that the veteran, by way 
of a timely filed May 1997 Notice of Disagreement (NOD), 
expressed disagreement and a desire to appeal only the 
initial rating assigned for the left knee disability.  
Consequently, the veteran's May 1997 NOD, does not extend to 
the initial noncompensable ratings assigned to his elbows.  
Therefore, absent a timely filed Notice of Disagreement with 
respect to the veteran's elbow claims or any disability 
ratings assigned therein, the veteran's elbow claims are not 
a part of the current appeal.  Accordingly, the Board 
construes the issues as listed on the cover page of the 
decision.   

As for claim of entitlement to service connection for left 
leg pain, the RO denied this claim in a November 1996 rating 
decision.  In May 1997, the veteran filed a Notice of 
Disagreement with this determination.  The RO furnished the 
veteran a Statement of the Case in June 1997; and the veteran 
subsequently perfected this appeal.  Accordingly, this issues 
remains in an appellate status before the Board.

This case was previously before the Board in January 2001, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's left leg pain has been medically attributed 
to his service-connected left knee disability.

2.  The evidence of record demonstrates that, for the period 
from October 1, 1996 to January 31, 2002, the veteran has 
degenerative joint disease of the left knee that is confirmed 
by x-ray findings and objective evidence of painful motion 
with limitation of extension limited to 10 degrees.

3.  The evidence of record demonstrated that, for the period 
from February 1, 2002, the veteran has degenerative joint 
disease of the left knee that is manifested by painful motion 
with limitation of extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  The veteran's left leg pain does not in and of itself 
constitute a disability for which service connection may be 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a) (2002).

2.  The criteria for a disability evaluation greater than 10 
percent for degenerative joint disease of the left knee for 
the period from October 1, 1996, to January 31, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59,  4.71a, Diagnostic Codes 5003, 5010, 5261, Plate 
II (2002). 

3.  The criteria for a disability evaluation greater than 20 
percent for degenerative joint disease of the left knee for 
the period from February 1, 2002, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59,  4.71a, 
Diagnostic Codes 5003, 5010, 5261, Plate II (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to service connection for left leg pain 
and his claim for initial higher ratings for his degenerative 
joint disease of the left knee, the veteran has received the 
degree of notice which is contemplated by law.  In November 
1999 the veteran was initially provided with a copy of the 
RO's rating action which first denied his service connection 
claim and assigned a 10 percent rating for his residuals of a 
left knee injury.  Thereafter, by way of a June 1997 
Statement of the Case, subsequent Supplemental Statements of 
the Case, and a June 2001 Board remand, all of which were 
also provided to the veteran, detailed notice was rendered 
regarding the particular evidence needed to substantiate his 
service connection claim and his initial rating claim in 
accordance with VA regulations governing service connection 
and disability ratings.  The veteran likewise received notice 
regarding the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
In addition, the veteran and his representative were sent a 
VA letter, dated in June 2002, which discussed VA's duty to 
notify the veteran about what information and evidence was 
needed to grant the benefits sought, and what the evidence 
needed to show in order to establish service connection and 
entitlement to an increased initial rating.  By that same 
letter, the veteran and his representative were specifically 
notified of the information and evidence that VA would 
obtain, the evidence that the veteran was expected to 
provide, and that the veteran was responsible for providing 
the evidence needed to support his claims.  Finally, the RO's 
above referenced rating decision, Statement of the Case, and 
Supplemental Statements of the Case additionally provided the 
veteran with the reasons and overall rationale for the 
determinations made regarding his pending claims.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his current claims.  Most notably, the RO has 
made reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder.  Copies of the veteran's 
relevant VA and Non-VA treatment records have likewise been 
associated with the veteran's claims folder.  In June 1997, 
September 1998, and in February 2002, the veteran was 
provided with relevant VA examinations, and copies of the 
examination reports are of record.  Thus, the Board is 
satisfied that all facts pertinent to the veteran's claim for 
service connection for left leg pain and his claim for an 
initial rating in excess of 10 percent for degenerative joint 
disease of the left knee, have been properly developed.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claims are 
ready for appellate review.

II.  Service Connection. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§§ 3.303, 3.306.  If a condition is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  In 
addition, service connection may also be granted on the bases 
of post-service initial diagnosis of a disease where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

The veteran currently contends that he has left leg pain that 
is separate from his service connected left knee disability.  
Based on this assertion, the veteran is seeking entitlement 
to service connection for left leg pain.  

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the Court held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Accordingly, the veteran 
underwent a VA examination in February 2002 in order to 
definitively determine the etiology of his left leg pain.  At 
this time, he reported a history of experiencing recurrent 
cramps in his left calf nearly daily, usually at nighttime 
lasting several minutes.  With respect to his review of the 
veteran's claims folder, to specifically include the 
veteran's service medical records, the VA examiner noted the 
following: (1) on enlistment history and physical in 1971 it 
was stated that the veteran had had a fracture of the left 
leg at the age of 12, and that it had taken nearly one year 
for the fracture to heal; (2) a note dated in February 1975 
indicated that the veteran had an injury to the left leg.  X-
rays were reportedly negative for fracture, and the 
impression was a sprain; (3) a record of October 1975 
indicated that the veteran was evaluated for left leg pain of 
duration of two years.  In that note a history of a previous 
fracture of the left leg in 1965 prior to military service 
was recorded, and it was also noted that it took a year to 
heal and the doctor told the veteran at that time that his 
leg might always give him trouble.  It was further noted the 
veteran stated he ad developed a limp; (4) a note of October 
21, 1976 indicated the veteran was evaluated for an injury of 
his left knee.  There appeared to have been a large piece of 
metal (a metal pipe in the area of the lower part of the 
patella and the upper shin) x-rays were negative for fracture 
and the service medical record indicated that the knee exam 
was normal at that time; (5) results of an evaluation on 
September 1976 for injuries involving a tank accident in the 
which the veteran was riding-there was an injury to his back, 
and x-rays at that time reported a fracture of the transverse 
processes of L3 vertebral body; (6) a service medical record 
note of April 1989 indicated that the veteran was seen for 
left calf pain of five days duration; impression was muscle 
strain; (7) a note of January 1995 indicated the veteran was 
evaluated for left knee and calf pain and a feeling of 
"giving out" of the knee that had been present for over 30 
days.  Impression was meniscus injury of the knee.  On the 
basis of the veteran's medical records and a physical 
examination of the veteran, the February 2002 VA examiner 
opined that the veteran's left leg condition [pain] was 
directly related to the veteran's left knee condition.  In 
support of this assertion, the examiner noted that the 
veteran had been treated for a torn meniscus, and the veteran 
had developed knee arthritis.  The examiner also noted the 
veteran developed a baker's cyst, which is accumulation of 
extra fluid from the knee joint associated with knee joint 
arthritis.  The examiner indicated that it was his belief 
that the veteran's left calf pain was most likely related to 
an escape of some of the fluid from the baker's cyst behind 
his knee escaping down under the gastrocnemius muscles of the 
calf of the left upper leg causing the cramps and the current 
pain in the veteran's left calf.  Consequently, the examiner 
opined that the veteran's left leg condition was directly 
related to his left knee condition.

Because the veteran's left leg pain has been medically 
attributed to the veteran's left knee condition, a disability 
for which he has already been service-connected, the Board 
determines that service connection for left leg pain is 
neither appropriate nor warranted in the instant case due to 
the absence of a separate and identifiable underlying 
disability which resulted from a disease or injury incurred 
during active military service.  38 U.S.C.A.§§  1110, 1131; 
38 C.F.R. §§ 3.303, 3.306; Sanchez-Benitez supra.; see also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service 
connection may not be granted if the claimed disability is 
not present).  Accordingly, the veteran's claim seeking 
entitlement to service connection for left leg pain is 
denied. 

III.  Initial Ratings.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2002).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As the veteran in this case has also appealed from an initial 
award, consideration will be given as whether an initial 
rating greater than his present disability rating was 
warranted for any period of time during the pendency of his 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Factual Background

In June 1997 the veteran underwent a VA examination.  The 
veteran reported a history of having had and a bone scan 
which revealed left knee miniscal tears and tibia and fibular 
calcifications.  The veteran also advised that he had had an 
arthroscopic left knee debridement procedure without recall 
of infections or bleeding sequela.  The veteran additionally 
indicated he had aching discomfort of the left knee.  
Physical examination of the veteran's knees at this time, 
revealed no obvious effusions or bony abnormalities.  
Patellas were nondisplaced and mobile bilaterally.  Active 
range of motion sitting straight leg raising was 90 degrees 
to 0 degrees without discomfort.  Passive range of motion 
lying supine with hip flexion was 0 to 125 degrees.  Knee 
flexion was 0 to 145 degrees.  There was subjective left-
sided knee discomfort with flexion 140 degrees to 145 
degrees.  The examiner noted that the veteran's quadriceps 
were well developed, and both thighs were symmetric.  The 
veteran's calf muscles were described as symmetric.  It was 
noted that there was palpation without effusion by milking 
and ballottement techniques.  The veteran's joint lines and 
bony landmarks were nontender bilaterally.  Patellar 
apprehension test was negative bilaterally.  Ligament testing 
with medial collaterals and lateral collaterals were without 
laxity to stress testing both straight and in mild flexion.  
Drawer tests were negative bilaterally.  McMurray's was 
negative bilaterally.  There was left greater than right 
subpatellar crepitus with flexion and extension maneuvers 
which was not painful.  Dorsalis pedis/posterior tibial 
pulses were bounding and symmetric.  Deep tendon reflexes in 
the knee and ankle 2+, with plantar reflexes downward and 
symmetric.  Dorsiflexion of the great toes was intact without 
weakness bilaterally.  The veteran's gait was evaluated, and 
there was no antalgia.  Heel and toe walking were intact and 
symmetric.  Diagnoses included, periostitis, bilateral 
tibias.  It was noted the veteran had scarring residuals of 
left knee arthroscopy, left calcaneal surgery with history of 
surgical intervention for nerve entrapment/release.  The 
examiner noted that there was minimal clinical correlation of 
subjective painful residuals.  X-rays taken in conjunction 
with the examination revealed left proximal tibia osseous 
excrescence- suggestive of remote trauma or inflammatory 
condition (periostitis) with accompanied mild bilateral 
tibial spine OA, no right knee joint space narrowing, mild 
left knee OA opined refractory with normal left ankle and 
foot.

The veteran also underwent VA examination in September 1998.  
The veteran reported his history of having had a left knee 
surgery in August 1996.  He indicated that a miniscal repair 
was done, and it was not better.  Musculoskeletal examination 
at this time revealed that the veteran's low extremity 
strength was 5/5.  Range of motion for both knee was 0 to 140 
degree, however, on the left knee there was pain after 130 
degrees.  There was crepitus in both knees.  There was no 
swelling, no instability of the knees.  Diagnosis was left 
knee post meniscal repairs with mild degenerative joint 
disease revealed by x-ray.  

In March 1999 a private physician, Dr. H, examined the 
veteran.  Physical examination revealed the veteran ambulated 
with an antalgic gait, favoring his left knee.  It was noted 
the veteran had significant effusion.  The veteran also had 
very minimal medial joint line tenderness.  There was no 
lateral joint line tenderness.  The veteran had significant 
crepitance and patellofemoral pain with a mildly positive 
apprehension sign.  The examiner palpated no loose joint 
bodies.  The veteran's range of motion lacked 20 degrees of 
full flexion.  The veteran's meniscal signs were mildly 
positive with testing the medial compartment.  No gross 
instability was noted to the collateral or cruciate 
ligaments.  X-rays of the veteran's left knee taken in 
conjunction with this particular examination showed very 
minimal arthritis to the medial compartment; however, there 
was significant arthritis of the patellofemoral joint.  The 
impression was degenerative joint disease of the left knee.  
On the occasion of this examination, the veteran's left knee 
was injected with a soluble steroid.

The veteran underwent a second examination by his private 
physician in March 1999.  On this occasion, he again 
ambulated with an antalgic gait favoring his left knee.  
There was 1+ effusion.  The veteran had no significant medial 
or lateral joint line tenderness.  The veteran had 
significant patellofemoral joint tenderness as well as 
evidence of excessive lateral patellar pressure, patellar 
tilt, and crepitance with range of motion.  Three additional 
x-rays of the veteran's left knee were obtained which showed 
progression of the degenerative joint disease, primarily 
affecting the medial compartment and patellofemoral joint.  
Slight patellofemoral malalignment was noted.  It was also 
noted that may have been some small loss joint bodies noted.  
Assessment was follow-up degenerative joint disease, left 
knee, primarily affecting the patellofemoral joint.  

An April 1999 VA treatment record indicates the veteran 
underwent physical examination which revealed left knee 
arthroscope scars, mild to moderate crepitis, AP instability, 
lateral displacement patella.  Assessment was left knee 
degenerative joint disease.  

VA treatment records dated from October 1999 through August 
2001 evidence the veteran continued to receive treatment for 
symptoms associated with his left knee, most notably 
arthritis.  More recent notations dated in July and August 
2001 indicate that a musculoskeletal examination of the 
veteran revealed he had full range of motion throughout and 
no instability.

In February 2002 the veteran underwent a final VA 
examination.  At this time, the veteran indicated his pain in 
the left knee had increased and was most severe in the 
posterolateral left knee.  The second area of pain was 
anteromedial pain.  According to the veteran he experienced 
recurrent posterior knee swelling.  He had no locking or 
catching.  The veteran indicated he had some feelings of 
weakness of the left knee, but had had no falls.  The veteran 
indicated that he worked as a janitorial manager.  He denied 
any time loss related to his joints.  Upon physical 
examination of the veteran, the examiner noted that he had no 
difficulty with getting up out of a seated chair after 
sitting for about half an hour.  The examiner observed that 
the veteran had a mild limp on the left.  It was noted that 
there was no change in knee pain with tiptoe walking or heel 
walking.  The veteran tolerated a deep knee bend to 110 
degrees with increased bilateral knee discomfort at that 
time.  With regards to the veteran's left knee, the veteran 
had tenderness in the distal quadriceps especially at the 
quads attachment to this superolateral patella.  The veteran 
had no tenderness in the popliteal area.  The veteran did 
have some mild swelling of the popliteal area behind the left 
knee.  According to the examiner, the veteran's left knee 
posterior swelling was compatible with the baker's cyst.  
There was mild crepitation under the patella with flexion 
extension in seated position from 90 degrees flexion to full 
extension.  There was no pain.  There was moderate tenderness 
in the superolateral underedge of the left patella at the 
quads attachment site.  Range of motion for the left knee was 
0 to 120 degrees.  The veteran's restriction was described as 
mild.  There was mild effusion of the left knee.  McMurray's 
test was negative.  There was trace laxity of the medial 
collateral ligament of the left knee.  The was no laxity 
collateral ligaments of the left knee.  The impression was 
torn meniscus left knee treated surgically in May 1996; 
degenerative arthritis left knee.  The examiner noted that 
there had been no incoordination symptoms.  According to the 
examiner, the veteran had some fatigue ability symptoms, but 
he could walk two miles each day which therefore, indicated 
there was no excessive fatigue ability.  In an addendum to 
the veteran's examination the examiner noted that x-rays 
taken in conjunction with this examination showed moderate 
degenerative arthritis of the left knee.  

B.  Analysis

The veteran's left knee disability has been rated pursuant to 
Diagnostic Code 5010-5260.  See 38 C.F.R. § 4.27([w]ith 
diseases (e.g., arthritis), preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen).

Traumatic arthritis substantiated by x-ray findings, will be 
rated as degenerative arthritis (Diagnostic Code 5003).  See 
38 C.F.R. § 4.71, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, degenerative arthritis which is 
established by x-ray findings, will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.

In this particular case, the joint affected by degenerative 
arthritis which has been established by x-ray findings, is 
the veteran's left knee.  Therefore, the veteran's 
degenerative joint disease of the left knee has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, as 
contemplated by the criteria under Diagnostic Code 5260, for 
limitation of extension of the leg.  Under Diagnostic Code 
5261, limitation to 5 degrees warrants a zero percent 
(noncompensable) evaluation, limitation to 10 degrees 
warrants a 10 percent evaluation, limitation to 15 degrees 
warrants a 20 percent evaluation, limitation to 20 degrees 
warrants a 30 percent evaluation, limitation to 30 degrees 
warrants a 40 percent evaluation, and limitation to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The Board notes that flexion of the 
leg to 140 degrees and extension to zero degrees is 
considered full range of motion.  See 38 C.F.R. § 4.71a, 
Plate II (2002).

Based on the veteran's left knee ranges of motion recorded 
both at the time of his June 1997, September 1998, March 
1999, and April 1999 examinations, in addition to those 
findings which are contained in the veteran's outpatient 
records dated from October 1999 through August 2001, the 
Board determines that, for the period from October 1, 1996 to 
January 1, 2002, the record does not support an evaluation in 
excess of 10 percent for degenerative joint disease of the 
left knee.  Notably, throughout the period under 
consideration, the veteran's limitation of extension of the 
leg has never been limited to 15 degrees so as to warrant the 
assignment of a 20 percent initial evaluation.  As far back 
as the veteran's June 1997 examination, the record indicates 
the veteran's active range of motion sitting straight leg 
raising was 90 degrees to zero degrees.  More recent 
outpatient treatment notations dated in July and August 2001 
indicate the veteran had full range of motion throughout and 
no instability.  Overall, physical examination of the 
veteran's left knee consistently revealed no signs of 
recurrent subluxation or laxity.  Therefore, in the absence 
of any findings indicating the veteran's limitation of 
extension of the left leg has ever been limited to 15 degrees 
(Diagnostic Code 5261), or limitation of extension of that 
same leg has ever been limited to 30 degrees, or findings of 
any other signs of knee impairment, the Board must conclude 
that the criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met for the period from October 1, 1996 to January 
31, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  This 
being the case, the Board must find that the current 10 
percent rating under Diagnostic Code 5261 is more appropriate 
in that, throughout the time period presently under 
consideration, the disability picture associated with the 
veteran's degenerative joint disease of the left knee more 
nearly approximates the criteria for that particular rating.  
38 C.F.R. § 4.7.

For the period from February 1, 2002 through the present, the 
Board determines the record again fails to support an 
increased rating in excess of that which the veteran is 
currently in receipt of, in this case 20 percent.  At the 
time of the veteran's February 2002 examination, it was noted 
that he had no incoordination symptoms or relevant signs of 
other knee impairment.  More importantly, at this time, the 
veteran's restriction was described as mild.  Specifically, 
the veteran had full extension with no pain.  See 38 C.F.R. 
§§ 4.40, 4.45; see generally Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca v. Brown, 8 Vet. App. at 208 
(discussing the Board's obligation to explain how pain was 
factored into its evaluation of the veteran's disability).  
The veteran's left knee flexion was limited to 120 degrees.  
In an addendum to the veteran's examination, the examiner 
noted current x-rays of the veteran's left knee showed 
moderate degenerative arthritis.  For these reasons and 
bases, the Board determines that the assignment of a 20 
percent disability evaluation and no higher, for the 
veteran's degenerative joint disease of the left knee has 
been shown to be appropriate, for the period from February 1, 
2002, as the disability picture again, more nearly 
approximates the criteria for that particular rating.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.

IV.  Conclusion

In reaching the above decisions in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Such is 
decidedly not the case in regards to both the veteran's claim 
for service connection and his claim for an initial rating in 
excess of 10 percent for the period from October 1, 1996 
through January 31, 2002 and in excess of 20 percent for the 
period from February 1, 2002.  As reported earlier, the 
veteran's left leg pain has been attributed to a medical 
condition for which he has already been service connected.  
In regards to the veteran's increased rating claim, both the 
lay and medical evidence of record has not created a 
reasonable doubt regarding the level of the veteran's left 
knee disability for the relevant periods under consideration.  
In a similar manner, the Board notes there is additionally a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to service connection for pain in the left leg is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for the period from October 1, 1996 to January 31, 2002, for 
degenerative joint disease of the left knee is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for the period from February 1, 2002, for degenerative joint 
disease of the left knee is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

